Powers, C. J.,
dissenting. I cannot agree with my associates as to the law of this case. I do not question the general rule of evidence laid down by the majority; the trouble is, it has no application to this record. The evidence admitted did not vary the written contract, — it showed that there never ivas a contract. It showed that the paper-writing purporting to be a contract was not Such, but a writing given for a legitimate, specific purpose, which had been fully accomplished.
*329The action is between the original parties to the alleged contract, and no questions of fraud, good morals, or public policy are involved. If there were, the majority view would be sound. Grand Isle v. Kinney, 70 Vt. 381, 41 Atl. 130.
The simple question is, Can parol evidence be given, in such circumstances, to show that the writing never had force as a valid contract 1
This question, I maintain, must be answered in the affirmative.
That such ought to be the law, and that the holding of the majority results in gross injustice will be readily admitted. If one can induce me to execute and deliver to him, solely for his legitimate purposes, a writing which is, in form, a contract, and when that purpose is accomplished, hold me to it. and the courts are powerless to prevent such a fraud, it is a reproach to the law and a humiliation to fair minded men. Happily, such is not the law, — at least it was not until the majority opinion was promulgated.
The leading case on this subject is Pym v. Campbell, 6 El. & Bl. 370, 88 E. C. L. 370, the doctrine of which Prof. Wigmore says, 4 Wig. Ev. §2410, is “completely accepted” in this* country, and is exactly in point. The plaintiff in that case produced an agreement signed by the defendant; but the latter gave evidence that the parties, having negotiated a purchase, agreed on the terms thereof; and it was also agreed that they and a third person should have a meeting, when, if the third person approved of the property, they would execute the bargain. At the proposed meeting, the plaintiff did not attend ' until the third’ person had departed. Y/liereupon. it was arranged that the parties should draw up and sign a memoran•dum of the agreement of sale, but that it should not be a bargain until the third person approved. The latter did not approve. Lord Chief Justice Campbell directed the jury to find for the defendant if satisfied of the arrangement testified to. And this was held to be correct. “The distinction in point of law,” said Erie, J., “is that evidence to vary the terms of an agreement in writing is not admissible; but evidence to show that there is not an agreement at all is admissible.” This ease is like Dodd v. Kemnitz, hereinafter cited, and is expressly approved in Wallis v. Littell, 11 C. B. (N. S.) 369, 103 E. C. L. 368.
*330“Such evidence,” says the court in Wilson v. Powers, 131 Mass. 539, “is not to show any modification or alteration of the written agreement, but that it never became operative and that its obligation never commenced.”
In Humphrey v. Timken Carriage Co., (Okla.) 75 Pac. 528, the offer was to show that the order for the goods in question was given at the solicitation of the company’s agent, who represented that he had sold a carload of goods to one Berkey, who was financially involved, and it was feared that a shipment to him would involve the company with other creditors; that if Humphrey would sign the order for the goods, he would not be held liable for them, and that it would be used only for the specific purpose of enabling the company to ship to Berkey without danger. This evidence was excluded as in conflict with the contract; and this was held to be error. It is only fair to say that Prof. Wigmore criticises this ease as unsound, — apparently upon the ground that the arrangement was a fraud upon the other creditors. If so, I agree that the case is unsound; but I do not understand that the case involves a question of fraud.
It was held in Brick v. Brick, 98 U. S. 514, 25 L. ed. 256. that parol evidence is admissible to show that a certificate of stock was delivered as security, merely; that the court can look beyond the terms of the writing, and that the parol evidence rule does not forbid an inquiry into the object of the parties in executing and receiving it.
Ware v. Allen, 128 U. S. 590, 32 L. ed. 563, 1 Sup. Ct. 174, holds that parol evidence is admissible in an action-between the ■original parties to show that a written instrument, absolute on its face, and duly executed and delivered, was conditional and not to take effect until another event takes place; and that the contract therein involved never went into effect.
Mr. Justice Harlan says in Burke v. Dulaney, 153 U. S. 228, 38 L. ed. 698, 14 Sup. Ct. 816: “The rule that excludes parol evidence in contradiction of a written agreement presupposes the existence in fact of such agreement at the time suit is brought. But the rule has no application if the writing was not delivered as a present contract. ’ ’ This case was, both as to fact and result, essentially like Gilman Bros. v. Williams, 74 Vt. 327, 52 Atl. 428.
*331The universality of this rule is made plain by the following eases, in which it is expressly recognized and approved: McFarland v. Sikes, 54 Conn. 250, 7 Atl. 408, 1 Am. Rep. 111; Grierson v. Mason, 60 N. Y. 394; Robinson v. Nessel, 86 Ill. App. 212; McCartney v. McCartney, 93 Tex. 359, 55 S. W. 310; Farwell v. Ensign, (Mich.) 33 N. W. 734; Southern, etc. Co. v. Metropole, etc. Co., (Md.) 46 Atl. 513; Central Sav. Bank v. O’Connor, 132 Mich. 578, 94 N. W. 11, 102 Am. St. Rep. 433; Reiner v. Crawford, 23 Wash. 669, 63 Pac. 516, 83 Am. St. Rep. 848; Elastic Tip Co. v. Graham, 185 Mass. 597, 71 N. E. 117; Dodd v. Kemnitz, (Neb.) 104 N. W. 1069; O’Conner v. Lighthizer, 34 Wash. 152, 75 Pac. 643; Hurlburt v. Dusenbery, 26 Colo. 240, 57 Pac. 860; Stanley v. White, 160 Ill. 605, 43 N. E. 729; Sutton v. Griebel, 118 Ia. 78, 91 N. W. 825; Cleveland Ref. Co. v. Dunning, 115 Mich. 238, 73 N. W. 239; Benton v. Martin, 52 N. Y. 570.
I do not overlook the fact that some of these cases are in equity; but Chief Judge Eedfield says that the rule is the same at law as it is in equity. Winn v. Chamberlin, 32 Vt. 318. And, of course, this is just as it should be.
I have made no effort to make the foregoing list of cases exhaustive, for I do not need to go away from home at all, in my quest for authority. The rule I am contending for is not unfamiliar to this Court.
In was held in Sanders v. Howe, 1 D. Chip. 363, that, in an action on a promissory note given by the defendant to the plaintiff, it was competent to show that it'was delivered upon a condition that it should be returned upon the happening of an event which had taken place.
So in Labbee v. Johnson, 66 Vt. 234, 28 Atl. 986, it was held that the maker of a promissory note may always show the terms and conditions on which it was delivered, and that the payee or holder has' no right to hold it except for the accomplishment of a particular purpose.
That one could show by parol that he signed the agreement in question upon the condition that it should not be binding unless all the defendant’s creditors signed it, and that they had not all done so, is held in Holmes v. Crossett, 33 Vt. 116; Elastic Tip Co. v. Graham, supra, was a case of this kind.
*332Park v. Daniels, 37 Vt. 594, was trover for a promissory note. In holding that the plaintiff was entitled to recover, Judge Barrett said: “The plaintiff had given the note for accommodation to the defendant, who was to pay and take care of it, and save the plaintiff from liability upon it. The defendant had paid and taken it up, after having used it for the purpose designed. The plaintiff was then under no further liability. The note was functus officio.”
Stewart v. Martin, 49 Vt. 266, was also trover for a promissory note. In holding that plaintiff could show that the note was executed for a particular purpose which had been accomplished, Judge Boss says: “The maker or owner of a promissory note may always show the terms and conditions on which it was delivered, and that the payee or holder had no right to hold it except for the accomplishment of a particular purpose.”
I find the rule for which I stand nowhere more tersely stated than by Mr. Justice Munson, himself, when he says in Webster v. Smith, 72 Vt. 12, 47 Atl. 101, that “the rule which prohibits the introduction of parol evidence to vary a written instrument has no application when the legal existence or binding force of the instrument is in question. ’ ’ This statement was approved in Cameron v. Estabrooks, 73 Vt. 73, 50 Atl. 638.
I cannot close this dissent better, or make the injustice of the majority holding more apparent, than by quoting Judge Brewer in Olmstead v. Michaels, (C. C.) 36 Fed. 455, 1 L. R. A. 840, as follows: “That parol testimony is competent to show that which appears as a perfect written contract was not signed by the parties with the intention of making a contract, and that no binding obligation was assumed by either, is we think unquestioned. A familiar illustration is this: suppose a gathering of young people in which a moot court is proposed for the amusement of those present, and a suit for breach of promise of marriage is the case to be tried in such moot court, and- a young man and a young woman, for the purposes of such trial, sign what upon its face appears to be a contract to marry. Would it for a moment be doubted if, after the evening’s amusement was ended, she should bring suit for damages for breach of such marriage contract, that parol testimony was competent'to show the purposes for which the paper was signed, and that no real or binding obligations were assumed by either party in signing it?”

*333
The judgment should he affirmed.